Conviction is for driving an automobile on a public highway while appellant was intoxicated.
Appellant waived a jury under the formalities required by the statute and entered a plea of guilty before the court. The punishment assessed was a fine of $50 and imprisonment in the county jail for five days. The court also incorporated as a part of the judgment a revocation of appellant's driver's license for a period of six months.
No bills of exception or statement of facts are brought forward. We discover nothing which requires that the judgment be disturbed, and it is affirmed.
Affirmed.